Title: From Alexander Hamilton to President & Directors of the Office of Discount and Deposit at New York, 7 July 1794
From: Hamilton, Alexander
To: President & Directors of the Office of Discount and Deposit at New York


          
            Gentlemen,
            Treasury Department July 7th 1794
          
          I have authorized David Austin Esquire Collector of New-Haven, to draw upon your institution for any sum not exceeding Two Thousand Dollars—If Mr. Austin therefore should make any use of this Credit, you will be pleased to honor his draughts within the limitation mentioned and transmit them to this Office; upon the receipt of which, the Treasurer will be directed to remit you a check for the amount thereof—
          I am with Consideration Gentlemen, Your most obedient Servant
          
            Alexander Hamilton
            Secy of the Treasy
          
          The President & Directors of the Office of Discount and Deposit at New York
        